Mr. Justice Eldredge delivered the opinion of the court. 3. Roads and bridges, § 73*—when order vacating prior void order laying out road ineffectual. An order of commissioners of highways purporting to vacate a prior order laying out road which was void and a nullity in law, held to be of no importance or effect. 4. Roads and bridges, § 64*—ivhen no jurisdiction obtained by justice of peace over person of defendant in proceeding for assessment of damages upon laying out road. In a proceeding before a justice of the peace for assessment of damages upon laying out a road by commissioners of highways, where the s.ummons against a defendant omitted the year oh the date of the summons and the words “Justice of the Peace” after the name of the justice who signed it, held that such omissions went to the jurisdiction of the person of the defendant. 5. Roads and bridges, § 64*—when jurisdiction of subject-matter acquired in proceeding for assessment of damages for new road. In a proceeding before a justice of the peace for assessment of damages upon laying out a new road by the commissioners of highways, jurisdiction of the subject-matter is acquired by the filing of the commissioners’ certificate. 6. Courts, § 51*—when jurisdiction of-person acquired. Where a defendant in a proceeding before a justice of the peace for assessment of damages upon laying out a new road by commissioners of highways personally appeared on the trial, prayed an appeal to the County Court, there appeared personally 'on another trial, moved for a new trial, and upon granting of such motion dismissed his appeal, held that the defendant submitted his person to the jurisdiction of the court in such proceeding. 7. Appeax, and error, § 1817*—when procedendo may be issued. A procedendo, upon dismissal of a party’s appeal, may be issued at any time upon motion of either party.